NATHANIEL R. JONES, Circuit Judge,
concurring.
I agree with the majority that it was error to deny class certification in this case and with its implicit order that such certification now be made. I also agree that the case must be remanded for further consideration of the substantive issues. I write separately because I believe that this panel should go further than it has in addressing the “substantial and important question[s] of law” that the en banc panel of the court has determined this case presents. See Penland v. Warren County Jail, 759 F.2d 524, 531 (6th Cir.1985).
In Penland the plaintiffs were granted leave to appeal on three issues. Id. at 532. In addition to the class certification question, the issues were: “whether convicted felons serving their sentences in local jails have the same right of access to either law books or legally trained personnel as do convicted felons serving their sentences in state prison facilities,” id. at 531, and “whether the visitation conditions involved here rise to the level of a constitutional violation,” id. at 532. I do not believe the majority’s opinion provides the plaintiffs with an answer to these questions, nor does it provide the district court with much guidance on how it is to proceed with these issues on remand.
The first substantive issue is not difficult to resolve. The Supreme Court held in Bounds v. Smith, 430 U.S. 817, 822, 97 S.Ct. 1491, 1495, 52 L.Ed.2d 72 (1977), that the First Amendment requires that a state prisoner’s access to the courts be “adequate, effective, and meaningful.” Therefore, prison authorities must “assist inmates in the preparation and filing of meaningful legal papers by providing prisoners with adequate law libraries or adequate assistance from persons trained in the law.” Id. at 828, 97 S.Ct. at 1498. Other circuits have held that Bounds applies to prisoners serving substantial sentences in local jails. See Morrow v. Harrell, 768 F.2d 619, 622-23 (5th Cir.1985); Leeds v. Watson, 630 F.2d 674, 676-77 (9th Cir.1980); Williams v. Leeke, 584 F.2d 1336, 1340 (4th.Cir.1978), cert. denied, 442 U.S. 911, 99 S.Ct. 2825, 61
*336L.Ed.2d 276 (1979). This court has assumed, without deciding, that Bounds applies to pre-trial detainees in local jails. See Malone v. Colyer, 710 F.2d 258, 262 (6th Cir.1983); Holt v. Pitts, 702 F.2d 639, 640 (6th Cir.1983). I think there is little question that the plaintiffs here are entitled to the access mandated by Bounds. I also think it is clear that the magistrate erred in ruling that the plaintiffs’ rights were satisfied merely because jail officials do not interfere with prisoners’ retention of private counsel or because Legal Services of South Central Tennessee, Inc., has provided representation in this case. See app. at 43. The parties have stipulated that Legal Services has indicated that it “cannot aid all prisoners at the Warren County Jail who may need legal assistance.” App. at 68. Consequently, I would hold that the defendants should be ordered to provide the class members with “adequate law libraries or adequate assistance from persons trained in the law” as is needed to make their access to the courts “adequate, effective, and meaningful.” Bounds, 430 U.S. at 822, 828, 97 S.Ct. at 1495, 1498. The specifics of the remedy to be ordered are a matter for the district court. If the county finds it impractical or unreasonable to provide meaningful access in this small county jail, that does not, I would make clear, relieve it of the burden imposed by the First Amendment. These prisoners must be provided the constitutional mínimums required by Bounds or be held in facilities where these requirements can be more easily achieved.___
The issue of visitation conditions is also easily resolved on the record before us. The magistrate found that
Visitation at the jail occurs in a small room where inmates are separated by a wall from the visitors. The visitors communicate with the inmates through holes in glass windows. The visiting room is noisy and at times it is difficult for the visitors and inmates to hear each other.
App. at 32. A prisoner retains his First Amendment rights to contact with the outside world to the extent that they “are not inconsistent with his status as a prisoner or with the legitimate peneological objectives of the corrections system.” Pell v. Procurer, 417 U.S. 817, 822, 94 S.Ct. 2800, 2804, 41 L.Ed.2d 495 (1974). A restriction upon this right must be “reasonably related to a legitimate governmental goal.” Block v. Rutherford, 468 U.S. 576, 104 S.Ct. 3227, 3231, 82 L.Ed.2d 438 (1984) (quoting Bell v. Wolfish, 441 U.S. 520, 539, 99 S.Ct. 1861, 1874, 60 L.Ed.2d 447 (1979)). The magistrate ruled that the present system satisfies these standards because face-to-face or contact visitation raises legitimate security concerns. The plaintiffs do not seek contact visitation, however, and the defendants have asserted no legitimate reasons why a more effective method of non-contact visitation could not be implemented. Conditions nearly identical to those found to exist here were ruled constitutionally insufficient by two district courts. See McMurry v. Phelps, 533 F.Supp. 742, 755, 764 (W.D.La. 1982); Dawson v. Kendrick, 527 F.Supp. 1252, 1276, 1309 (S.D.W.Va.1981). I would hold that the visitation conditions at the Warren County Jail deny the plaintiffs their First Amendment rights. Again, the question of appropriate remedy should be determined by the district court.
I do not understand the majority’s reluctance to broach the narrow but important questions of law that have been presented to us. The lower court ruled that present conditions do not violate constitutional mínimums. We have been asked to and should reverse those rulings. Questions of “reasonable alternatives,” which concern the majority, will be relevant only after we have completed our task.